

115 HR 150 IH: Providing Rewards for Outstanding Tips to Expose Crimes in Technology Act of 2017
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 150IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Mr. Al Green of Texas introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo direct the Attorney General to create a special reward program for individuals providing
			 information leading to the apprehension and conviction of persons
			 committing offenses under section 1030 of title 18, United States Code,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Providing Rewards for Outstanding Tips to Expose Crimes in Technology Act of 2017 or the PROTECT Act of 2017. 2.Cybercrime reward program (a)In generalThe Attorney General shall establish and publicize a special reward program for individuals providing information leading to the apprehension and conviction of persons committing offenses under section 1030 of title 18, United States Code.
 (b)Authorization of appropriationsThere are authorized to be appropriated $1,000,000 for each of fiscal years 2017 through 2021 to carry out this section.
			